ORDER
PER CURIAM.
Andrew Kieffer appeals from the trial court’s judgment in favor of Nancy Kieffer to enforce an oral settlement agreement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).